

113 SRES 545 ATS: Recognizing Hispanic Heritage Month and celebrating the heritage and culture of Latinos in the United States and the immense contributions of Latinos to the United States. 
U.S. Senate
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 545IN THE SENATE OF THE UNITED STATESSeptember 15, 2014Mr. Menendez (for himself, Mr. Reid, Mr. Cornyn, Mr. Rubio, Mr. Begich, Mr. Bennet, Mrs. Boxer, Mr. Casey, Mrs. Feinstein, Mrs. Gillibrand, Mrs. Hagan, Mr. Heinrich, Mr. Markey, Mrs. Murray, Mr. Nelson, Mr. Reed, Mr. Schumer, Ms. Stabenow, Mr. Udall of Colorado, Mr. Udall of New Mexico, Mr. Warner, Ms. Warren, Mr. Durbin, Mr. Kaine, Mr. Cardin, Mr. Brown, and Mr. Heller) submitted the following resolution; which was referred to the Committee on the JudiciarySeptember 17 (legislative day, September 16), 2014Committee discharged; considered and agreed toRESOLUTIONRecognizing Hispanic Heritage Month and celebrating the heritage and culture of Latinos in the
			 United States and the immense contributions of Latinos to the United
			 States. Whereas from September 15, 2014, through October 15, 2014,
			 the United States celebrates Hispanic Heritage Month;Whereas the Census Bureau estimates the Hispanic
			 population in the United States at over 54,000,000 people, making Hispanic
			 Americans 17 percent of the population of the United States and the
			 largest racial or ethnic minority group in the United States;Whereas Hispanic Americans are also the largest racial or ethnic minority group in the Commonwealth
			 of Puerto Rico and 22 individual
			 States: Arizona, California, Colorado, Connecticut, Florida, Idaho,
			 Illinois, Iowa, Kansas, Massachusetts, Nebraska, Nevada, New Hampshire,
			 New Jersey, New Mexico, New York, Oregon, Rhode Island, Texas, Utah,
			 Washington, and Wyoming;Whereas in 2013, there were 1,000,000  or more Latino residents in the Commonwealth of Puerto Rico
			 and each of the following 8 States: Arizona, California, Colorado,
			 Florida, Illinois, New Jersey, New York, and Texas;Whereas Latinos grew the United States population by
			 1,100,000 between July 1, 2012, and July 1, 2013, accounting for nearly
			 half of
			 all population growth during this period;Whereas the Latino population in the United States is
			 projected to grow to 128,800,000 by 2060, at which point the Latino
			 population will comprise 31 percent of the total United States population;Whereas the Latino population in the United States is currently the second largest worldwide,
			 exceeding the size of the Latino population in  every country except
			 Mexico;Whereas there were 11,900,000 Latino family households in the United States in 2013, and Latino
			 children under the age of 18 represent approximately 1/3 of the total Latino population in the United States;Whereas 1 in 4 public school students in the United States
			 is Latino, and the total number of school-age Latino children in the
			 United
			 States is expected to reach 28,000,000 by 2050;Whereas 18 percent of all college students between the
			 ages of 18 and 24 years old are Latino, making Latinos the largest
			 racial
			 or ethnic minority group on college campuses in the United States,
			 including
			 both 2-year community colleges and 4-year colleges and universities;Whereas a record 11,200,000 Latinos voted in the 2012
			 Presidential election, representing a record 8.4 percent of the electorate
			 in
			 the United States;Whereas an estimated 23,500,000 Latinos are eligible to vote in the 2014 midterm elections, and the
			 number of eligible Latino voters is expected to rise to 40,000,000 by
			 2030;Whereas more than 2,000 Latino citizens turn 18 and become eligible to vote every day, and an
			 average of 900,000 Latino citizens will turn 18 and become eligible to
			 vote every year between 2014 and 2028;Whereas the annual purchasing power of Hispanic Americans
			 is an estimated $1,200,000,000,000 and is expected to grow to
			 $1,500,000,000,000 by 2015;Whereas there are more than 3,200,000 Hispanic-owned
			 firms in the United States, supporting millions of employees nationwide
			 and
			 contributing more than $468,000,000,000 in revenue to the economy of the
			 United
			 States;Whereas Hispanic-owned businesses represent the
			 fastest-growing segment of small businesses in the United States, with
			 Latino
			 entrepreneurs starting businesses at more than twice the national rate;Whereas, as of August 2014, more than 25,000,0000 Latino
			 workers represented 16.3 percent of the total civilian labor force in the
			 United
			 States, and the share of Latino labor force participation is expected to
			 grow to
			 19.1 percent by 2022;Whereas Latinos have the highest labor force participation
			 rate of any racial or ethnic group at 66 percent, compared to 62.8 percent
			 overall;Whereas in 2013, there were 298,000 Latino elementary and middle school teachers, 65,000 Latino
			 chief executives of businesses, 55,000 Latino lawyers, and 35,000 Latino
			 physicians and surgeons contributing to the United States through their
			 professions;Whereas Hispanic Americans serve in all branches of the
			 Armed Forces and have bravely fought in every war in the history of the
			 United
			 States;Whereas, as of July 31, 2014, 163,636 Hispanic active duty
			 servicemembers served with distinction in the Armed Forces of the United
			 States;Whereas, as of July 31, 2014, a total of 88,709 Hispanics
			 had served in Afghanistan;Whereas, as of September 2014, 675 United States military
			 fatalities in Iraq and Afghanistan were Hispanic;Whereas more than 80,000 Hispanics served in the Vietnam
			 War, representing 5.5 percent of individuals who made the ultimate
			 sacrifice
			 for the United States in the conflict, even though Hispanics comprised
			 only 4.5
			 percent of the population of the United States at the time;Whereas 140,000 Hispanic soldiers served in the Korean
			 War;Whereas, as of September 2014, there are an estimated
			 1,386,000 Hispanic veterans of the Armed Forces of the United States;Whereas 61 Hispanic Americans have received the
			 Congressional Medal of Honor, the highest award for valor in action
			 against an
			 enemy force that can be bestowed on an individual serving in the Armed
			 Forces
			 of the United States;Whereas Hispanic Americans are dedicated public servants,
			 holding posts at the highest levels of government, including 1 seat on the
			 Supreme Court, 3 seats in the Senate, 33 seats in the House of
			 Representatives,
			 and 3 seats in the Cabinet; andWhereas Hispanic Americans harbor a deep commitment to
			 family and community, an enduring work ethic, and a perseverance to
			 succeed and
			 contribute to society: Now, therefore, be itThat the Senate—(1)recognizes the
			 celebration of Hispanic Heritage Month from September 15, 2014, through
			 October
			 15, 2014;(2)esteems the
			 integral role of Latinos and the manifold heritage of Latinos in the
			 economy,
			 culture, and identity of the United States; and(3)urges the people
			 of the United States to observe Hispanic Heritage Month with appropriate
			 programs and activities that celebrate the contributions of
			 Latinos to
			 American life.